DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 11, Brouwer fails to teach or suggest the signal non-transmission region includes a first signal non- transmission region and a second signal non-transmission region, wherein if the first signal non-transmission region moves to the signal transmission region and the movement of the shield is complete, the first signal non-transmission region becomes a second signal transmission region, and wherein the controller generates and outputs a moving control signal to move the second signal non-transmission region among the plurality of regions to move to a position of the second signal transmission region if the foreign body is present in the second signal transmission region.
Regarding claim 18, Kikuta in view of Brouwer fails to teach or suggest generating and outputting the moving control signal includes generating and outputting a move-back-and-forth control signal to move back and forth the shield with respect to the position of the signal transmission region if there are a plurality of cleaning members fixed and installed regardless of the movement of the shield and contacting a boundary between the signal transmission region and the signal non-transmission region before the shield moves.
Regarding claim 19, Kikuta in view of Brouwer fails to teach or suggest the signal non-transmission region includes a first signal non- transmission region and a second signal non-transmission region, wherein if the first signal non-transmission region moves to the signal transmission region and the movement of the shield is complete, the first signal non-transmission region becomes a second signal transmission region, and wherein generating and outputting the moving control signal includes generating 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 12, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brouwer (US 2019/0329720).
Regarding claim 1, Brouwer figures 1-6B teach a cleaning control device, comprising: 
a shield (14, 64 lens, 24 camera house) divided into a plurality of regions; 
a moving actuator (37 electric motor) moving the shield; 
a sensor (13 sensor, 61 optical unit) detecting an object by transmitting and receiving a detection signal through some regions of the plurality of regions of the shield; and 
a controller (86 control unit) generating and outputting a cleaning control signal to spray a cleaning liquid  (62 wiper element, 77 blow nozzle) to a signal transmission region placed side-by-side 
Brouwer teaches the carrier is able to be pivoted therefore suggesting a moving control signal to move the shield.[0053] However, Brouwer is silent to a signal non-transmission region placed non-side-by-side with the sensor as the sensor and shield are attached.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to generate and output a moving control signal to move a signal non-transmission region placed non-side-by-side with the sensor among the plurality of regions to a position of the signal transmission region as making the sensor separable from the shield is an obvious design choice.(MPEP 2144.04)
Regarding claim 12, the shield (14, 64 lens, 24 camera house) is capable of being disposed at an acute or obtuse angle from a ground.
Regarding claim 14, Brouwer teaches a camera house (24) having the optical sensor (13) thereby reading on the sensor is an optical sensor detecting the object by transmitting and receiving an optical signal.[0072-73]
Regarding claim 15, Brouwer teaches a blow nozzle 77 of a blowing device 78 may be provided.  The blowing device 78 can blow, for example, air or fluid against the wiper strip 63 and/or the lens surface 64 thereby reading on a cleaning liquid sprayer spraying the cleaning liquid to the shield through a nozzle.[0077]
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brouwer (US 2019/0329720), as applied to claim 1, and in further view of Rice (US 2019/0009752).
Regarding claim 2, Brouwer is silent to if a maximum magnitude of the received detection signal is smaller than a preset reference threshold, the sensor determines that the foreign body is present in the signal transmission region, generates a contamination notification signal, and outputs the contamination notification signal to the controller.
Rice is directed towards a sequential sensor cleaning system for an autonomous vehicle wherein in step 604 includes determining, by the computing system, a sensor cleaning sequence for one or more sensor cleaning units of the autonomous vehicle based at least in part on the data indicative of the sensor condition. [0174]  Rice teaches controlling, by the computing system, the one or more sensor cleaning units thereby suggesting the computing system is capable of being configured such that a maximum magnitude of the received detection signal is smaller than a preset reference threshold, the sensor determines that the foreign body is present in the signal transmission region, generates a contamination notification signal, and outputs the contamination notification signal to the controller.[0006]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the steps as taught in Rice in the cleaning control device of Brouwer to clean one or more sensors according to a sensor cleaning sequence based at least in part on data indicative of a sensor condition.[0001]
Regarding claim 3, Rice suggests cleaning control device is capable of being configured such that if a received amount of the detection signal is smaller than a preset reference received amount during a preset reception period, the sensor determines that the foreign body is present in the signal transmission region, generates a contamination notification signal, and outputs the contamination notification signal to the controller as Rice teaches in step 604 includes determining, by the computing system, a sensor cleaning sequence for one or more sensor cleaning units of the autonomous vehicle based at least in part on the data indicative of the sensor condition thereby suggesting a maximum magnitude of the received detection signal is smaller than a preset reference threshold, the sensor determines that the foreign body is present in the signal transmission region, generates a contamination notification signal, and outputs the contamination notification signal to the controller.[0174] Therefore the computing system is capable of being configured to perform the claimed limitations.
Regarding claim 4, Rice teaches controlling, by the computing system, the one or more sensor cleaning units.[0006]  Rice step 604 includes determining, by the computing system, a sensor cleaning sequence for one or more sensor cleaning units of the autonomous vehicle based at least in part on the .
Claims 5-10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brouwer (US 2019/0329720), as applied to claim 1, and in further view of Romack (US 2016/001330).
Regarding claim 5, Brouwer is silent to a plurality of cleaning members fixed and installed regardless of the movement of the shield and contacting a boundary between the signal transmission region and the signal non-transmission region before the shield moves.
Romack is directed towards an integrated automobile system wherein the first laterally offset washing nozzle 130 is configured to aim the laterally offset washing nozzle from a first selected lateral offset distance from the center of the objective lens' external surface.[0069]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a nozzle as taught by  Romack in the cleaning control device of Brouwer to spray washing fluid onto external objective lens surface 122 at a narrow, glancing angle which is preferably nearly parallel to the objective lens assembly's external surface 122.[0064]
Regarding claim 6, the controllable system 310 of Romack controls the spraying of the nozzle assembly. Therefore, Brouwer in Romack suggests a control system that is capable of being configured to generate and outputs a cleaning control signal to additionally spray the cleaning liquid to the signal non- transmission region before the shield moves.[0082]
Regarding claim 7, the controllable system 310 of Romack controls the spraying of the nozzle assembly. Therefore, Brouwer in Romack suggests a control system that is capable of being configured to generate and outputs a direction control signal to indicate a spraying direction of the cleaning liquid sprayed to the signal non-transmission region to allow the spraying direction to be varied depending on a moving direction of the shield while the shield moves.[0082]
Regarding claim 8, the controllable system 310 of Romack controls the spraying of the nozzle assembly. Therefore, Brouwer in Romack suggests a control system that is capable of being configured to determine a spraying position of the cleaning liquid depending on a moving direction of the shield and generates and outputs the cleaning control signal to spray the cleaning liquid to the signal non-transmission region corresponding to the determined spraying position.
Regarding claim 9, the control unit of Brouwer controls movement of shield (14, 64 lens, 24 camera house). Therefore, the control unit of Brouwer is capable of being configured to generate and output a move-back-and-forth control signal to move back and forth the shield with respect to a position of the signal transmission region.
Regarding claim 10, the controllable system 310 of Romack controls the spraying of the nozzle assembly. Therefore, Brouwer in Romack suggests a control system that is capable of being configured to
generate and output a direction control signal to indicate a spraying direction of the cleaning liquid sprayed to the signal transmission region to allow the spraying direction to be varied depending on a moving direction of the shield while the shield moves.
Regarding claim 13, Romack teaches protective shield 6 comprises a metallic shield and contacts ground terminal 30b of heating device 30 at the exterior surface of the cylindrical portion 12a of camera receiving portion 12 and, thus, may be grounded to the heating device and/or the camera module or unit via the ground terminal 30b thereby reading on the shield further includes a heating member disposed on a surface of the shield, which faces an output part of the sensor and electrically connected with the controller, and wherein the controller generates a heating control signal to generate heat from the heating member and applies the heating control signal to the heating member.[0062]
Claims 16-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuta (US 2015/0078940) , and in further view of Brouwer (US 2019/0329720).
Regarding claim 16, Kikuta teaches a cleaning control method. Figure 1B teaches a cleaning position is set where the ejection port 11a is located in the image capturing range of the on-board camera 5 (refer to solid lines in FIG. 1B).  That is, when the nozzle 11 is moved toward the rear to a rear position 
Kikuta teaches the non-cleaning position is set where the ejection port 11a is located outside the image capturing range of the on-board camera 5 (refer to double-dashed lines in FIG. 1B). However, Kikuta is silent to generating and outputting a moving control signal to move a signal non-transmission region of the plurality of regions to a position of the signal transmission region if the foreign body is present in the signal transmission region.
Brouwer is directed towards a movable image recording device wherein a carrier (16) has an optical sensor (13) which is movable.[0061]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present to provide a movable camera to view a wide range.
Regarding claim 17, Kikuta in view of Brouwer suggest generating and outputting the cleaning control signal includes generating and outputting a cleaning control signal to additionally spray the cleaning liquid to the signal non- transmission region before the shield moves as the entire lens of Brouwer is able to be sprayed.
Regarding claim 20, Kikuta in view of Brouwer suggests generating and outputting a direction control signal to indicate a spraying direction of the cleaning liquid sprayed to the signal transmission region to allow the spraying direction to be varied depending on a moving direction of the shield while the shield moves as Brouwer teaches the shield (lens) is movable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        a